Citation Nr: 1639109	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for throat cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The appellant is a Veteran who served on active duty from March 1970 to March 1972 and from February 1980 to August 1992, with a subsequent period of active duty for training in May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for throat cancer.  In support of his claim, the Veteran has submitted a record showing that he was ordered to active duty for training on May 9, 1994 to be deployed to Germany on May 13, 1994.  He has also submitted a treatment record dated May 10, 1994, which reflects that he sought treatment for voice changes that had persisted and progressively worsened for six months.  The assessment was suspected throat cancer and the treatment record reflects that the Veteran was deemed "non-deployable," with surgery recommended in the following two to three weeks.  A June 1994 biopsy report confirms that the Veteran was diagnosed with squamous cell carcinoma affecting his vocal cords and additional evidence shows that he subsequently underwent a laryngectomy, which resulted in him using a voice prosthesis since that time.  See private medical records from Ear, Nose, and Throat Center of Conway; Newton Family Physicians.  

Service connection may be established for disability resulting from injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101 (21) and (24) (West 2014); 38 C.F.R. § 3.6 (a) (2015).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA.  

Other than the records submitted by the Veteran and some of his service dental records, the evidentiary record does not contain the Veteran's service treatment or personnel records.  In this regard, review of the reveals that the AOJ sent a Personnel Information Exchange System (PIES) request for these records to the NPRC at Code "99" in September 2010, after which the NPRC responded that, while the Veteran's Army records were previously retired at Code 13, they were no longer there, as they were returned to the Army when he re-entered service.  The AOJ was directed to use DPRIS web to obtain information from the official military personnel folder that was in the custody of the Department of Defense (DOD).  

Despite the foregoing, it does not appear that the AOJ submitted any follow-up requests to the DOD or other appropriate agency to locate the Veteran's service treatment or personnel records, as directed.  Therefore, the Board finds the AOJ has not exhausted all efforts to obtain the Veteran's service records, thereby necessitating a remand.  

Additionally, while the Veteran has provided evidence showing that he was diagnosed with suspected throat cancer while on ACDUTRA, underwent a laryngectomy, and currently uses a voice prosthesis, VA has never requested a VA examination or opinion in conjunction with this claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, on remand, the AOJ will be requested to schedule the Veteran for an appropriate VA examination.  

Finally, while the Veteran did not request a Board hearing in his August 2012 VA Form 9, review of the record reveals that he, through his representative, requested a video conference hearing in conjunction with this claim in June 2012.  The Veteran submitted a statement in October 2013 in which he stated that he did not wish to travel to Washington, DC; however, this statement does not adequately reflect whether the Veteran wishes to withdraw his previous request for a hearing.  Because a hearing has not been held in this case, the AOJ should contact the Veteran in order to clarify his hearing request and take the appropriate action to schedule a personal hearing in this matter in accordance with applicable procedures, if needed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service treatment and personnel records.  

Requests for these records should be submitted to the appropriate entity, including the Department of Defense (DOD), VA Records Management Center (RMC) in St. Louis, Missouri, the Army's Human Resources Command (HRC) in St. Louis, Missouri, and/or any other appropriate entity deemed appropriate.  See September 2010 Personnel Information Exchange System (PIES) request.  

If the AOJ is unable to obtain the Veteran's service treatment or personnel records, all requests for the records must be documented in the claims file, including any negative responses received.  A formal finding of unavailability must be issued and the Veteran must be notified of the AOJ's inability to obtain these records.  38 C.F.R. § 3.159 (c)(2) and (e)(1).

2. Schedule the Veteran for an examination by an appropriately qualified medical professional to determine whether the Veteran currently has throat cancer or any residuals thereof.  

The VA examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current disability or residuals of throat cancer had its onset during active service, including any period of ACDUTRA, or is otherwise related to active duty.  

The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner must consider and discuss all pertinent lay and medical evidence, to include the Veteran's assertions.  All opinions and conclusions expressed must be supported by a complete rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3. Ask the Veteran to clarify if he wishes to have a Board hearing and, if so, the type of Board hearing that he desires.  Then, schedule the requested hearing, if necessary.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued an SSOC, with an appropriate period of time allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


